Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Claim Status
3.	Claims 2-21 are currently pending.
	Claim 1 stands canceled
Reply to Arguments
4.	Applicant’s arguments with respect to claims 2-21, have been considered but are moot in view of the new grounds of rejection.
Examiner’s Note
	It has been remarked that the Applicant’s arguments traversing the rejection based on the arts to Lynn and Lee are unpersuasive based on a review of the respective arts specifically addressing the process of minimizing the difference between the images for matching a first and a second infrared images based on depth (as background and foreground depth separation criteria) determination and the image 
	Examiner evaluated the specification in search of matter leading to advancing the prosecution, without success. Applicant’s representative is encouraged to contact the Office and an interview with suggestions for amending around the art herein used in examination.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over James Lynch (hereinafter Lynch) (US 2013/0100114) and Johnny Lee (hereinafter Lee) (US 2014/0241614) in view of Ping Fang et al., (hereinafter Fang) (US 2011/0090311).


Re Claim 2. (Currently Amended) Lynch discloses, a computer-implemented method, comprising: 
determining first depth information of an object represented in first image data captured by one or more infrared image sensors (an infrared camera sensor Par.[0031]) of a computing device (a camera 250 in Fig.2B, 3B being used as an imaging sensor capturing the first depth data i.e., depth information, Par.[0038]); 
determining a first plurality of facial feature points of the object represented in the first image data (detecting a plurality of any objects’ features, including Par.[0026],[0029] by an extraction process Par.[0030], from a first depth datum Par.[0038], where the determined features of interest are depth related, Par.[0027], [0039]); 
determining second depth information of the object represented in second image data captured by the one or more infrared image sensors (a second infrared image is captured by camera used as an imaging sensor capturing the depth data i.e., depth information, e.g., the second depth datum Par.[0038],[0061], Fig.11 and depth-mapping the object in a second image at Step S101 in Fig.17, within the infrared spectrum of the camera Par.[0031], [0080]); 
determine second depth information of the object represented in the second image data (determining a second depth information of the object, as represented in the second image, at which a difference in depth is present between at Fig.5A and 5B the difference is processed for compensation between the first and the second depth datum in the images, per Par.[0038]);
determining a second plurality of facial feature points of the object (determining depth features in the second image of the two selections in the image 600, per Fig. 11 Par.[0061]) represented in the second image data (determining a second plurality of object’s features, facial or other, Par.[0026], [0029] by an extraction process Par.[0030] from a second depth datum Par.[0038], where the determined features of interest are depth related, Par.[0027], [0039] in regard to information of the surrounding points, Par.[0083], [0085]); 
determining one or more amounts of differences between the first depth information and the second depth information (determining the difference in depth obtained by the one or more infrared sensors Par.[0031] between the first depth data and a second depth data  Par.[0038], [0080]) and between the first plurality of feature points and the second plurality of facial feature points (determining the difference in depth between any real objects’ features in the image, Par.[0027] as being determined between the selected data points i.e., the first feature points in first depth datum, i.e., information and the surrounding points of the second depth datum, i.e., information, by system 150 comparing the said depth data points, Par.[0037]-[0039] per Par.[0058], or the difference in depth Par.[0059] Fig.10A-10C); and 
(and by comparing the difference obtained determining if it exceeds a threshold amount Par.[0085]).
However, the art to Lynch while disclosing the claimed matter related to one or more infrared sensing devices used in depth mapping along with determining the difference in depth between objects detected in the image foreground, (Par.[0055] and Fig.8) in the captured image, he does not expressly define the object as representing the features of a face, 
The art to Lee specifically discloses the use of infrared depth determination to applied to detected face features as in, determining a first plurality of facial feature points of the object represented in the first image data (from one or more infrared depth sensor cameras Par.[0019], determining a plurality of facial features Par.[0017],[0023] where the first image is captured by a first camera of the two Par.[0105], [0106] Fig.1-12); 
determining a second plurality of facial feature points of the object represented in the second image data (from one or more infrared depth sensor cameras Par.[0019], determining a plurality of facial features Par.[0017], where the second image is captured by a second camera or a first camera Par.[0105], [0106] Fig.1-12); 
determining one or more amounts of differences between the first depth information and the second depth information and between the first plurality of facial feature points and the second plurality of facial feature points (determining the depths to objects based on multi-view image analysis, e.g., based on a difference between depths of different images Par.[0025]); and
Lynch and Lee do not expressly describe the process of regional search for matching features of an object within the selected depth data,
Fang teaches about a system and method of matching the depth parameters of a target object to the depth of a background by reducing the blur transition form two different depths between a foreground and background (Par.[0222]), in a synthesized image comprising a target object being placed at the same depth with the local image e.g., at the background level by, using the first depth information of the object (using the first information of a target content and its depth value at step 301 in Fig.1, Par.[0107]) to narrow a search region (processing the region of the foreground object where the region size is related to the sharpness of the foreground object i.e., where the transition region of a sharp foreground to the background is small, Par.[0221]-[0222]) (using a search unit 621 to identify/recognize and extract the object or face features depth for which acquiring content and depth value, Par.[0111],[0113] in a second image depth data of the local background, Par.[0022]-[0028] as the image appears in the depth value range, Par.[0133]-[0135]) captured by the one or more infrared image sensors (the second image is being captured by the infrared camera and using object’s feature based on the first and second depth data of an object from the images of at least two viewpoints of the video object, at Par.[0226] captured by the infrared camera of Par.[0011], [0104], [0113] or [0160] and placing the person and the object in the foreground at the selected depth position per Fig.8 ),  and 
Lynch in generating the depth-map (at Par.[0080]) and to further assert the face feature detection as another possible mode of identification the respective imaged object as taught by Lee and being a known in the art as a method of combining the visual stereoscopic camera with infrared detection in order to enhance feature detection in low illumination environments hence improving a rapid determination of location and less jerkiness in the image (at Par.[0086]) which in combination with Fang detailing the process of synthesizing a first object captured at a predetermined foreground depth with the second depth of a foreground or local background depth and to consequentially finding the combination of known methods to yield predictable results, according to the rationales provided in MPEP 2143.I.

Re Claim 3. (Previously Presented)  Lynch, Lee and Fang disclose, the method of claim 2, further comprising: 
Lynch teaches about, storing, in persistent storage of the computing device, the first depth information and the first plurality of facial feature points (storing in a long term database 130 the depth map information according to the position data i.e., the plurality of object’s feature points indicative of a selection in the image at server 120, Par.[0041] e.g., storing the depth-map data and the color feature in the image, Par.[0051])
Lee teaches about the object detected for depth determination in infrared spectrum range being a face as in, the first depth information and the first plurality of facial feature points (Par.[0017],[0023],[0105]).  

Re Claim 4. (Previously Presented) Lynch, Lee and Fang disclose, the method of claim 2, further comprising: 
Lynch teaches about, determining an amount of ambient light illuminating the object represented in the first image data (determining the level of object illumination by detecting the reflectivity of the object in a predetermined range of values, e.g., black to white values Par.[0031]); and 
determining an amount of infrared light to emit based on the amount of ambient light (illuminating the object for depth detection, with infrared light by the camera system, according to the intensity level previously detected in the environment and light wavelengths Par.[0031]).  

Re Claim 5. (Previously Presented) Lynch, Lee and Fang disclose, the method of claim 2, further comprising: 
Fang teaches about, determining a plurality of segments of the object represented in the first image data based at least in part on the first depth information and the second depth information (segmenting the image Par.[0050] and Fig.1, 2, 5, 9A, 10, Par.[0030],[0100], [0103]- [0105] according to the depth values of the scene, Par.[0113]).  

Lynch, Lee and Fang disclose, the method of claim 2, further comprising: 
Lynch teaches about, capturing a series of images using the one or more infrared image sensors (capturing depth by different sensors, e.g., time of flight camera, laser depth LIDAR, etc., Par.[0031]); and 
selecting the first image data from the series of images based at least on motion sensor data (selecting the data from a series of images based on the motion detected by gyroscopes, accelerometers etc., Par.[0044] or IMU Par.[0048]).  

Re Claim 7. (Previously Presented)  Lynch, Lee and Fang disclose, the method of claim 2, further comprising: 
Lynch teaches about, determining that the first image data includes foreground and background objects based at least on the first depth information (determining the objects being in the foreground or background from depth at system 150, Par.[0036]); and 
determining the first plurality of facial feature points based at least on the object being a foreground object (selecting the object’s position in the foreground by the depth illustration i.e., depths difference, being larger Par.[0036]).  

Re Claim 8. (Previously Presented) Lynch, Lee and Fang disclose, the method of claim 2, further comprising: 
Lynch teaches about, determining that the first image data includes central objects and peripheral objects (a differentiation is made by depth between objects’ features of interest being about the center of the image and the surrounding pixel depths, where the object selected is at the center of depth determination cursor, having a depth associated with the surrounding i.e., peripheral objects to the selected object points, Par.[0055] Fig.8 by comparing the depth data of the location to the depth data of the surrounding points represented by all other points in the image, i.e., peripheral to the object selected, Par.[0083]); and 
determining the first plurality of facial feature points based at least on the object being a central object (this paragraph is semantically similar with the previously recited limitation since the determination of the object’s position is based on the object’s feature points involving the depth illustration of different objects mapped features, Par.[0027] as selected, Par.[0028]-[0030]).  

Re Claim 9. (Previously Presented) Lynch, Lee and Fang disclose, the method of claim 2, further comprising: 
Lynch teaches about, detecting motion information of the computing device using a motion sensor of the computing device (detecting motion by the use of accelerometers or gyroscopes Par.[0044], or IMU Par.[0048]); and 
using the motion information as a starting point for detection of the facial feature points.  

Lynch, Lee and Fang disclose, the method of claim 2, further comprising: 
Lynch teaches about, illuminating the object using an infrared light source (illuminating the object for depth detection, with infrared light by the camera system, Par.[0031]); and 
3identifying the object as a foreground object based at least on reflected infrared intensity (identifying the object’s position in the foreground by the amount of depth illustration i.e., depths difference, being larger Par.[0036]). 

Re Claim 11. (Previously Presented) Lynch, Lee and Fang disclose, the method of claim 2, but he does not expressly teach about a face recognition method, further comprising: 
Lee teaches about, recognizing the object as a face (facial recognition by using depth detection, Par.[0017], [0023], [0105]).

Re Claim 12. (Currently Amended) This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order, where the “one or more image sensor; one or more processors; and memory including instructions…” are implicit elements of the computer-implemented method of claim 2, hence it is rejected under the same evidentiary premises mutatis mutandis.

mutatis mutandis.

Re Claim 14. (Previously Presented) Lynch, Lee and Fang disclose, the computing device of claim 12, further comprising:  
Lynch teaches about, an infrared light source, the instructions that, when executed by the one or more processors (infrared light source Par.[0031],[0048] Fig.3A, Par.[0080]), further cause the computing device to: 
Lee teaches the following limitations,
4an ambient light detector (ambient light sensor, Par.[0026], [0027], or element 826 in Fig.8, Par.[0068]); and 
determine an amount of ambient light illuminating the object represented in the first image data using the ambient light detector (the ambient light sensor detecting the degree of ambient light Par.[0048]); and 
emit an amount of infrared light using the infrared light source (emitting an amount of infrared light Par.[0077]), based on the amount of ambient light (controlling the relation between the visible light incident i.e., ambient light, on the object by removing the image frames affected by the infrared modulated light, hence reducing the infrared light effect over the final synthesized image frames, Par.[0101] and Fig.12).
mutatis mutandis.

Re Claim 16. (Previously Presented)  Lynch, Lee and Fang disclose, the computing device of claim 12, 
Lynch teaches about, further comprising a motion sensor (the relative position sensors e.g., gyroscope, accelerometers, of the IMU at Par.[0067]), the instructions that, when executed by the one or more processors, further cause the computing device to: 
capture a series of images using the one or more infrared image sensors (capturing images by image sensors, i.e., cameras Par.[0031]); and 
select the first image data from the series of images (selecting the image based on location of the object Par.[0028]-[0030], [0035]) based at least on motion sensor data (selecting the image data provided by the depth feedback according to movement of the user device 100, based on motion inertial sensors, IMU at Par.[0048], or [0067]).  

Re Claim 17. (Previously Presented)  Lynch, Lee and Fang disclose, the computing device of claim 12, further comprising further instructions that, when executed by the one or more processors, further cause the computing device to: 
Lynch teaches about to, determine that the first image data includes foreground and background objects based at least on the first depth information (determining the objects being in the foreground or background from depth at system 150, Par.[0036]); and 
determine the first plurality of facial feature points based at least on the object being a foreground object (determining the objects being in the foreground or background from depth at system 150, Par.[0036]).  

Re Claim 18. (Previously Presented) This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 8, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 19. (Previously Presented) This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 9, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 20. (Previously Presented) This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 10, hence it is rejected under the same evidentiary premises mutatis mutandis.

mutatis mutandis.
Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/